Citation Nr: 1439280	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-29 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for depression, to include secondary to service-connected disabilities.  

2.  Entitlement to service connection for a psychiatric disorder other than depression.  

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for diverticulosis.

5.  Entitlement to service connection for hysterectomy.  

6.  Entitlement to service connection for dacryocystitis

7.  Entitlement to service connection for pain when urinating.

8.  Entitlement to service connection for cervicitis, also claimed as dysmenorrhea and dysplasia.

9.  Entitlement to service connection for uterine fibroids.

10.  Entitlement to service connection for fibroid breast.

11.  Entitlement to service connection for pelvic relaxation.

12.  Entitlement to service connection for a skin condition, including hyperkeratosis also claimed as recurring skin rash and dermatitis.

13.  Entitlement to service connection for pelvic inflammatory disease, also claimed as pelvic pain.

14.  Entitlement to service connection for hepatitis B.

15.  Entitlement to service connection for premenstrual syndrome. 

16.  Entitlement to service connection for tuberculosis PPD.

17.  Entitlement to service connection for chest pain.

18.  Entitlement to service connection for left adrenal adenoma.  

19.  Entitlement to service connection for ulcers.  

20.  Entitlement to service connection for bilateral hearing loss.  

21.  Entitlement to an initial compensable disability rating for recurring callouses and corns, bilateral feet.  

22.  Entitlement to a compensable disability rating for headaches prior to March 19, 2011, and a rating higher than 30 percent beginning from March 19, 2011.  

23.  Entitlement to a compensable disability rating for hemorrhoids, rectal fistulotomy, prior to March 19, 2011, and a rating higher than 10 percent beginning from March 19, 2011. 

24.  Entitlement to a disability rating higher than 20 percent for lumbosacral strain.  

25.  Entitlement to a compensable disability rating for allergic rhinitis with occasional sinusitis.  

26.  Entitlement to a temporary total evaluation was assigned pursuant to 38 C.F.R.  § 4.29 or § 4.30 for a hysterectomy.  

27.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from April 1979 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an RO hearing in May 2010.  The Veteran initially requested a Board hearing as well.  However, she clarified in January 2014 and confirmed in June 2014 that she did not wish to appear at a Board hearing and wanted her case decided on the evidence of record.  

Following the last RO adjudication of the case, the Veteran submitted additional evidence July 2014 in support of her appeal.  Because she waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

Several claims of service connection currently on appeal were previously denied, including (1) depression; (2) a skin condition, including hyperpigmentation; (3) left adrenal adenoma; (4) IBS.  However, in light of the extensive evidentiary development that has occurred during the pendency of the appeals, including the submission of additional service treatment records, the Board will consider the claims reopened for reconsideration.  See 38 C.F.R. § 3.156(c) (2013).  All such issues are recharacterized on the title page accordingly.  

The issue of entitlement to a TDIU was raised by the Veteran in April 2014 as a component of the appeals for higher disability ratings now before the Board.  Thus, the issue of entitlement to a TDIU is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has bifurcated the issue because it requires distinct factual develop and legal consideration apart from the underlying rating claims.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

The claim of service connection for hysterectomy was developed and certified with an issue of entitlement to paragraph 29 and 30 benefits based on surgical convalescence.  The Board has bifurcated these issues in light of the distinct development and consideration involved.  See id. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for (1) a psychiatric disorder other than depression; (2) IBS; (3) diverticulosis; (4) dacryocystitis; (5) fibroid breast; (6) chest pain; (7) left adrenal adenoma; (8) ulcers; and (9) bilateral hearing loss, plus the issues involving entitlement to higher disability ratings for (10) recurring callouses and corns, bilateral feet; (11) headaches; (12) hemorrhoids; (13) lumbosacral strain; (14) allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The appeals for (15) a temporary total rating for hysterectomy and (16) a TDIU are likewise remanded.  


FINDINGS OF FACT

1.  The record before the Board is in relative equipoise on all material elements of the claim of service connection for depression, to include the question of whether the Veteran's depression is secondary to service-connected disabilities.

2.  The record before the Board is in relative equipoise on all material elements of the claim of service connection for a skin condition, to include the question of whether a skin disorder, which has been variously diagnosed as dermatitis, hyperkeratosis, and xerosis cutis, was incurred coincident with the Veteran's active duty service.

3.  The record before the Board is in relative equipoise on all material elements of the claims of service connection for (a) pain when urinating; (b) pelvic relaxation; and (c) pelvic inflammatory disease, also claimed as pelvic pain, to include the question of whether these conditions represent an single urinary dysfunction disorder, manifested by dysuria and stress urinary incontinence, which was incurred coincident with the Veteran's active duty service; the evidence makes it unlikely that any other claimed condition of the genitourinary system, including hysterectomy; cervicitis, involving dysmenorrhea and dysplasia; uterine fibroids; and premenstrual syndrome are of service origin.

3.  The most probative evidence of record makes it unlikely that the Veteran currently has or ever had hepatitis B or a disease resulting from tuberculosis.  


CONCLUSIONS OF LAW

1.  Depression was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

2.  The criteria to establish service connection for a skin condition variously diagnosed as dermatitis, hyperkeratosis, and xerosis cutis, are met. 38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).

3.  The criteria to establish service connection for a urinary dysfunction disorder, variously manifested by dysuria and stress urinary incontinence, are not met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  The criteria to establish service connection for hepatitis B are not met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  The criteria to establish service connection for tuberculosis PPD are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants service connection for depression; the claimed skin condition; and the claimed urinary condition.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

With regard to the claims denied herein, the Veteran was sent a comprehensive letter in May 2008, which was sent prior to the October 2008 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein because her service treatment records (STRs) have been obtained.  Although it appear the STRs are complete, the Office of the Surgeon General (OTSG) certified  in March 2009 that "no further records exist at OTSG as of" that date.

Also, VA obtained medical records identified by the Veteran, VA and private treatment records, plus records from the Social Security Administration (SSA) in connection with the Veteran's claim for benefits with that agency.  

2. Duty to Provide Examination/Opinion

The Veteran underwent a VA examination in December 2012 in connection with the claim of service connection for tuberculosis PPD.  The Board finds that the examination is adequate to decide the appeal.  The examiner reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings directly pertinent to the instant matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Because the evidence of record is otherwise adequate to fully resolve the matter, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  

A VA examination was not provided with regard to the claim of service connection for hepatitis B.  However, the evidence of record is adequate to decide the claim without a VA examination.  As explained in greater detail herein below, the Veteran underwent a gastrointestinal evaluation at VA on an outpatient basis in April 2013.  The examiner's findings reflect careful consideration of the central etiological question at issue in the claim.  Although the examiner's assessment is supported by only a brief rationale, it is adequate to fully inform the Board of the medical expert's judgment on the central medical question and the essential rationale for that opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).   

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the following appeals may be considered on the merits at this time.

II.  Analysis

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and recurrence of symptoms.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B.  Discussion

(1) Depression

The Veteran contends that depression is secondary to service-connected disabilities.  The evidence is in relative equipoise as to this claim.  First, the Veteran is service-connected for numerous disabilities, including headaches, lumbosacral strain, tinnitus, and hemorrhoids.  Next, the medical records confirm a diagnosis of depression.  Finally, a private examiner wrote in February 2014 that the Veteran's headaches, lumbar spine, tinnitus, and hemorrhoids "continue to manifest as a depressive disorder," and "have caused the depressive disorder."  This examiner cited journal support for this conclusion, and then went on to state these same medical disabilities "are more likely than not aggravating her depressive disorder."  A VA examiner gave a similar opinion in April 2009.  In light of this record, the evidence makes it as likely as not that the Veteran's depression is secondarily related to her service-connected disability.  Accordingly, the claim is granted.  

This grant of service connection does not fully resolve her appeal because the medical records show other diagnoses, including schizoaffective disorder.  That aspect of the appeal is being remanded for further development herein below.  

(2) Hyperkeratosis, also claimed as recurring skin rash and dermatitis

The Veteran maintains that a skin condition was incurred coincident with service.  The Board agrees that the evidence tends to make it likely that a current skin condition began during service.  Specifically, the service treatment records (STRs) show complaints in February 1992 and again in February 1998 for a rash that started on her face, but had spread over the body; the diagnosis in February 1998 was atopic dermatitis.  In October 2005, which was approximately six and one-half years after service, the Veteran was treated at VA for symptoms diagnosed as non-specific dermatitis of the left upper back, hyperpigmented, which "represents post-inflammatory changes, and will likely persist despite Rx for the dermatitis," and hand dermatitis.

The Veteran underwent a VA examination more recently in December 2012.  This examiner did not find symptoms consistent with atopic dermatitis, but diagnosed hyperkeratosis and xerosis cutis - bilateral hands.  On physical examination, the VA examiner found areas of "slightly darker" skin on a toe (callus) and "slightly darker and rougher texture skin on the dorsal aspect of both hands."  No discoloration was found on the back.  This VA examiner gave an unfavorable opinion, but due to being "unable to find documentation of atopic dermatitis in [STRs]."  This opinion can be afforded no probative weight because it is based on an incomplete review of the STRs.  As such, it is not sufficiently probative to weigh against the remaining evidence of record.

Overall, the evidentiary record tends to make it likely that the Veteran's current skin condition, which is variously diagnosed as dermatitis, hyperkeratosis, and xerosis cutis, was incurred during service.  As such, the claim is granted.  

(3)  Genitourinary Condition
 
The instant appeal includes seven service connection claims that all involve the genitourinary system.  These seven claims consist of (1) hysterectomy, (2) pain when urinating, (3) cervicitis, also claimed as dysmenorrhea and dysplasia, (4) uterine fibroids, (5) pelvic relaxation, (6) pelvic inflammatory disease (PID), also claimed as pelvic pain, and (7) premenstrual syndrome.  The claims file shows that they are interrelated and must be discussed together.  Ultimately, the record makes it likely that a current condition began during service.  

In this regard, the STRs and post-service medical records affirmatively show ongoing complaints and treatment for the claimed conditions.  This includes a hysterectomy in January 2009 and surgical repair of urethral diverticulum in August 2011.  Thus, it is not materially in dispute that she had symptoms extant during service and ongoing after service.  

The only question materially in dispute concerns the nature of the current disability for which service connection is warranted.  To answer this question, the Veteran has undergone six VA examinations conducted by two different VA examiners.  The most comprehensive opinion was provided in November 2012.  With regard to PID, VA examiner concluded that the Veteran did not currently suffer from PID, therefore this had nothing to do with her active duty status.  The VA examiner reasoned that the diagnosis during service "was clinical," and it may have occurred, but it was treated and resolved; her other symptoms persisted, which mostly had to do with her urinary system, her anus and her rectal system, not with her pelvic floor or perineal problem; no diagnosis was ever made regarding PID, plus the fact that they were able to do an easy vaginal hysterectomy, which goes against any significant PID because PID will cause a lot of scarring and adhesions and freeze the pelvis, and it would be very difficult to do any pelvic surgery, much less vaginal surgery, which is technically more challenging.  So, the VA examiner reasoned, the Veteran had no pelvic inflammatory disease currently.

With regard to cervicitis, the VA examiner found that the cervicitis during service "resolved completely while she was active duty due to cryotherapy."  The VA examiner determined that the Veteran "does not currently suffer from any residual gynecological condition that was manifest by cervicitis in the past.  

Notwithstanding these unfavorable conclusions, the November 2012 VA examiner found that the Veteran's "urinary condition that was present during active duty is still present at the current time, so one could say that her urinary dysfunction was at least as likely as not incurred in or caused by her urinary dysfunction while she was active duty."  The VA examiner reasoned that the Veteran "still has the same problem, which has not resolved despite the hysterectomy, despite the cryotherapy and despite any other treatment."  

This same examiner provided a follow-up opinion in March 2013.  (A physical examination was not conducted at that time because this VA examiner had previously evaluated the Veteran in November 2012.)  The examiner reiterated that the Veteran had (1) PID, resolved, (2) cervicitis, resolved (3) hysterectomy, not related to 1 and 2, (4) dysuria, and (5) stress urinary incontinence (SUI).  He explained that the Veteran may have had PID once during active duty, but the diagnosis was made on clinical grounds, with no surgical confirmation done, but her symptoms resolved, nonetheless.  This examiner also explained that the Veteran's cervicitis was "eradicated" after cryotherapy during active duty.  He reasoned that because both conditions "resolved" during service, they were no longer issues and had no residuals.  Finally, the VA examiner explained that the hysterectomy was done for menometorrhagia and dysmenorrhea, which symptoms did not start until 2006; the pathology report reflects a 2cm fibroid, but it was an "easy vaginal hysterectomy," and is "not related" to service. 

The remaining VA examinations were conducted in April 2009, June 2009, June 2010, and October 2010.  These VA examinations resulted in generally unfavorable opinions, but do not inform the Board of the rationale underlying the opinions.  As such, they can be assigned little evidentiary value.  

In summary, the evidentiary record makes it likely that the Veteran currently suffers from an ongoing urinary dysfunction disorder manifested by dysuria and SUI, which originated in service.  Accordingly, service connection must be granted.  This outcome is intended to represent a complete grant of benefits sought with regard to the seven claimed conditions involving the genitourinary system.   

(4) Hepatitis B

The evidence makes it more likely than not that the Veteran does not now have, and has never had, hepatitis B.  Her STRs show that she received a 3-part hepatitis B vaccination in 1989.  More recently, she underwent an extensive gastrointestinal workup at VA in April 2013.  As part of this evaluation, her examiner noted that the Veteran "states she had hepatitis B while in military in Germany, but by her description sounds more like vaccination.  She has negative HBsAg, negative HB core antibody IgM, and negative anti-HCV."  

The Board finds that this assessment is determinative.  While the examiner documented his opinion in the history section of the report, his phrasing makes clear that he was giving his opinion as to the nature and etiology of the at-issue hepatitis B.  Thus, the Board finds it nonconsequential that the opinion is given in the history section.  Also important, although the examiner did not appear to review the STRs, he relied on the Veteran's description of her history.  Her description is consistent with the STRs, which show the hepatitis B vaccination in 1989.  Accordingly, the history relied on by the examiner is accurate.  With regard to the degree of certainty of this opinion, the examiner did not couch his opinion in language such as "as likely as not."  Nonetheless, he expressed his opinion as to the likelihood that the Veteran had a history of hepatitis B.  Important in this regard, the examiner supported this conclusion with citation to numerous laboratory testing results, which were negative.  Accordingly, based on an overall reading of the opinion, it is reasonably within the Board's interpretative power as a lay body to understand that this examiner found it unlikely that the Veteran has or ever had hepatitis B.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As indicated by the filing the claim, the Veteran sincerely believes she has a history of hepatitis B.  The issue of whether a lay person is competent to diagnose such a medically complex disease and opine as to its cause is not unique to veterans law.  To the extent that other courts have addressed the weight to be given to lay evidence on similarly complex medical issues, the Board finds the logic and reasoning of these cases useful.  In this regard, a diagnosis by laboratory testing is commonly understood to not be within an area of common knowledge and lay comprehension.  See, e.g., Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004).  Accordingly, it is not reasonable to find that the ability to diagnosis hepatitis B is within the common knowledge and competence of the Veteran, who is a lay person.  In fact, the assessment of the Veteran's own examiner in April 2013 makes clear that she drew an unsupported lay inference at odds with medical science.  The Veteran's own belief to the contrary does not tend to increase the likelihood that she has now, or ever had, this disease

Without competent evidence tending to establish an in-service disease or a current disability upon which service connection may be granted, the record is not in equipoise as to all material issues of fact.  The claim must be denied.  

(5) Tuberculosis PPD

As with the claimed hepatitis B, the claim of service connection for tuberculosis PPD must be denied.  The Veteran's STRs reflect a positive PPD test in June 1993.  However, a VA examiner reviewed the matter in December 2012, and determined that tuberculosis PPD was less likely than not incurred in or caused by service.  The VA examiner reasoned that there was "[n]o documentation found that [the V]eteran ever had tuberculosis (she had a positive 2-step PPD test - first PPD negative, second PPD within a few days was positive."  This VA examiner's opinion is brief.  However, it is adequate to decide the claim because it is based on an accurate review of the pertinent history.  Also, it sufficiently informs the Board of the VA examiner's rationale.  Moreover, the VA examiner conducted an extensive investigation, but discovered no current condition that would likely have resulted from a positive tuberculosis PPD.  

As with the claimed hepatitis B, the Veteran's claim is based on the reasonable lay belief that a positive tuberculosis test PPD during service means that she had the disease at that time.  Again, however, the interpretation of laboratory testing results is outside the scope of a lay person's competence.  As such, her own lay opinion is not competent evidence tending to increase the likelihood that she has now, or ever had, a disease involving tuberculosis.  

Without competent evidence tending to establish an in-service disease or a current disability upon which service connection may be granted, the record is not in equipoise as to all material issues of fact.  The claim must be denied.  


ORDER

Service connection for depression is granted.

Service connection for a skin condition, variously diagnosed as dermatitis, hyperkeratosis, and xerosis cutis, is granted.

Service connection for a urinary dysfunction disorder, manifested by dysuria and stress urinary incontinence, is granted.

Service connection for hepatitis B is denied. 

Service connection for tuberculosis is denied.  


REMAND

A.  VA examinations

The following claims of service connection must be remanded to obtain new VA examinations:  (1) a psychiatric disorder other than depression; (2) IBS; (3) diverticulosis; (4) dacryocystitis; (5) fibroid breast; (6) chest pain; (7) left adrenal adenoma; (8) ulcers; and 

B.  Manlincon

The following claims must be remanded for issuance of an SOC:  (9) bilateral hearing loss; (10) recurring callouses and corns, bilateral feet; (13) lumbosacral strain.  The claims file shows that the Veteran has not perfected an appeal as to these issues.  However, it does not appear that she has been provided an statement of the case (SOC) allowing her to do so.  Accordingly, remand is necessary.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

C.  SSOCs

The following three issues require additional consideration:  (11) headaches; (12) hemorrhoids; (14) allergic rhinitis.  The claims file shows that a SOC was issue in July 2009, after which the Veteran did not perfect her appeal by filing a VA Form 9 within 90 days.  However, she gave testimony on these issues at the RO in May 2010.  Apparently as a result of her testimony, the RO issued a supplemental statement of the case (SSOC) in August 2010 readjudicating the matters.  By issuing this SSOC, the RO has given the Veteran the perception that an appeal on these issues was timely filed.  Accordingly, the Board shall not raise a timeliness objection as to those three issues.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

However, in light of this confusing procedural history, the Board finds that it would be prejudicial to the Veteran to adjudicate these matters at this time.  On remand, the RO should provide the Veteran the opportunity to provide any further information or evidence pertinent these claims.  

If, however, the Veteran does not wish to pursue these appeals, she may withdraw her appeal at any time.  

D.  Intertwined Issues

The appeals for (15) a temporary total rating (TTR) for hysterectomy and (16) a TDIU are also remanded.  

With regard to the claim for a TTR, the record makes it unlikely that hysterectomy is the result of service.  However, the Veteran is now service-connected for a urinary dysfunction disorder involving dysuria and SUI.  The issue is not currently ripe for appellate disposition because its ultimate resolution will require preliminary adjudication of what effective date to assign for the service-connected urinary condition.  However, the evidentiary record makes it likely that she underwent a hysterectomy to attempt to relieve the symptoms of that now-service-connected disability.  Therefore, the issue should be reconsidered.  

The claim for a TDIU is interdependent with all the issues not on appeal.  As such, it is in the Veteran's best interest to defer adjudication of the TDIU issue pending resolution of the intertwined issues.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue the Veteran an SOC with respect to her claims of:  service connection for bilateral hearing loss; a higher disability rating for recurring callouses and corns, bilateral feet; and a higher disability rating for lumbosacral strain.  This issuance should include notification of the need to timely file a substantive appeal to perfect her appeal on the issues.

2.  Except for those issues addressed in paragraph 1, send the Veteran a letter requesting that she provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.   The letter should request that she complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that she may submit written statements from herself and/or from other people who have first-hand knowledge describing how her conditions have affected her during and/or since service.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that she obtain the records and provide them to VA.  

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

5.  All attempts to fulfill the preliminary development specified in paragraphs 2-4 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that she is always allowed to provide such records herself, notwithstanding VA's inability to obtain the records.  

6.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder *other than depression*.  The examiner should be provided with a list of all service-connected disabilities.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant *other than depression*.  

(b)  For each diagnosed disorder is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

(c) Notwithstanding the answer to question (b), is it at least as likely as not that a current disorder is proximately due to, the result of, or caused by a service-connected disability(ies)?

(d) Notwithstanding the answer to questions (b)-(c), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by a service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA examination to address the claimed ulcers, IBS, and diverticulosis.   The examiner should be provided with a list of all service-connected disabilities.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  For each diagnosed disorder is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

(b) Notwithstanding the answer to question (a), is it at least as likely as not that a current disorder is proximately due to, the result of, or caused by a service-connected disability(ies)?

(c) Notwithstanding the answer to questions (b), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by a service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

8.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA examination to address the claimed left adrenal adenoma.  The examiner should be provided with a list of all service-connected disabilities.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:  

(a)  Is it at least as likely as not that the left adrenal adenoma disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

9.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA examination to address the claimed dacryocystitis.  The examiner should be provided with a list of all service-connected disabilities.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for any and all eye disorders found extant.

(b) If the Veteran does not now have-but previously had-any condition in the left eye, please identify, to the extent possible, the approximate date on which such residual resolved. The Board is particularly concerned with identifying whether the Veteran has had dacryocystitis or any residual(s) resulting from the dacryocystitis.   

(b)  For each diagnosed disorder is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?

In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

10.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA examination to address the claimed fibroid breast.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for any and all disorders found extant in either breast.

(b) If the Veteran does not now have-but previously had-any condition in the breast, please identify, to the extent possible, the approximate date on which such residual resolved.  The Board is particularly concerned with identifying whether the Veteran has ever had fibroid breast or any residual(s) resulting from that condition.   

(c)  For each diagnosed disorder is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?
  
In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information  support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.
  
11.  After completing all development set forth in paragraphs 2-5 above, arrange for the Veteran to undergo a VA examination to address the claimed chest wall pain.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions:

(a)  Provide a current diagnosis for any and all disorders found extant in the chest wall.

(b) If the Veteran does not now have-but previously had-any condition in the chest wall, please identify, to the extent possible, the approximate date on which it resolved.  The Board is particularly concerned with identifying whether the Veteran has ever had a chest wall condition or any residual(s) resulting from that condition.   

(b)  For each diagnosed disorder is it at least as likely as not (i.e., equally probable) that the disorder had its onset directly during service or is otherwise causally related to any event or circumstance of the Veteran's active service?
  
In answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and the information justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

12.  After completing all actions set forth in paragraphs 2-11, plus any further action needed as a consequence of the development completed in paragraphs 2-11 above, readjudicate those claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

With regard to the remanded claims for higher disability ratings, this should include specific consideration of whether referral is needed for extraschedular consideration on either a single or collective basis.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


